Citation Nr: 0926292	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include arrhythmia, including as due to exposure to Agent 
Orange and including as secondary to an acquired psychiatric 
disability.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board on 
multiple occasions, most recently in September 2008 when it 
was remanded for additional development.  The Board notes 
that during the processing of the remand, the issue of 
entitlement to service connection for tinnitus was resolved 
by way of a March 2009 RO rating decision fully granting that 
benefit on appeal.

The Veteran testified at a hearing at the RO in February 2004 
and at a Board hearing at the RO in July 2005.

The Board notes that although the Veteran has been 
represented by a private attorney before the United States 
Court of Appeals for Veterans Claims (Court) with regard to 
these issues on appeal, the representative of record before 
VA at this time remains Tennessee Department of Veterans 
Affairs.


FINDINGS OF FACT

1.  The Veteran's heart disability was not manifested during 
the Veteran's active duty service or for many years 
thereafter, nor is a heart disability otherwise related to 
the Veteran's active duty service, including exposure to 
herbicides.

2.  Service connection for acquired psychiatric disability is 
not in effect, thus the Veteran's claim for service 
connection for a heart disability on a secondary basis must 
be denied as a matter of law.

3.  Hearing loss was not manifested during the Veteran's 
service or for many years thereafter, nor is any current 
hearing loss disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in such service including due to exposure 
to Agent Orange.  Neither has any heart disability been 
caused or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's service, nor may it be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claims for entitlement 
to service-connection for a heart disability and hearing loss 
in an April 2003 letter.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that this letter was 
sent to the appellant prior to the December 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish the severity of disabilities or to establish 
effective dates for any ratings that might be assigned.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant letters in which it advised 
the Veteran to submit evidence showing the history and nature 
of his claimed disabilities.  The Board believes it 
significant that the Veteran has been represented in the 
claims process by Tennessee Department of Veterans Affairs, 
which organization represents numerous Veterans; the Veteran 
has also been represented before the Court in this matter by 
a private attorney.  The Board finds that the Veteran has had 
actual knowledge of the elements outlined in Dingess and that 
no useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim of which the 
Veteran has already effectively been made aware.  Such action 
would not benefit the Veteran.  Moreover, since the Board 
concludes below that the preponderance of the evidence is 
against each claim of service connection, no ratings or 
effective dates will be assigned and any questions of notice 
related to such assignments are rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations in March 2009 
(with an April 2009 addendum report), to evaluate the nature 
and etiology of the disabilities on appeal.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Board notes that the record reflects that the RO 
completed all necessary actions associated with an attempt to 
obtain private medical records previously identified and 
discussed in the Board's prior remand.  A clear determination 
that the records are unavailable is contained in the claims 
folder, dated in January 2009.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as certain heart conditions and 
organic diseases of the nervous system (including 
sensorineural hearing loss), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Heart Disability

The Veteran contends his current heart disability may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  According to the Veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154.  However, the Board notes that 
neither arrhythmia nor any other relevant heart conditions 
are included in the list of diseases associated with exposure 
to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other disability for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994); see also 61 Fed.Reg. 57586- 57589 (1996).  
Therefore, service connection for a heart disability cannot 
be granted on the basis of the presumptive regulations 
relating to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

The Board now turns to whether service connection is 
warranted on a direct or secondary basis for a heart 
disability.  Briefly, with regard to the Veteran's contention 
that his heart disability may be caused or aggravated by 
acquired psychiatric disability, the Board notes that the 
Veteran has not been service connected for acquired 
psychiatric disability; thus, service-connection on this 
secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Turning to consideration of service connection on a direct 
basis, the medical evidence of record shows no evidence of 
any heart disability in service, or within one year after 
service.  The Veteran's service treatment records do not show 
any treatment or complaints suggestive of a heart disability.  
The Veteran's August 1966 service separation examination 
report shows that the Veteran's heart was clinically 
evaluated as normal.

During his July 2005 hearing testimony, the Veteran explained 
that he does not recall having any complaints or treatment 
for any heart problems during service; the Veteran stated 
that he only recalls being told that he had a slow heartbeat 
during service.  The Veteran testified that he did not 
perceive any problems with his heart or receive any treatment 
or diagnosis until around 1974.  Notably, a September 1973 
medical record shows that the Veteran was diagnosed with 
viral pericarditis at that time, the first indication of 
heart trouble in more than six years following separation 
from service.  Prior to that, a March 1969 examination noted 
the Veteran's heart to be negative for any significant 
abnormalities.

In September 1973, the Veteran was diagnosed with viral 
pericarditis and instructed to take aspirin and Darvocet, and 
also to avoid exertion.  The record reflects that this 
condition was acute and resolved without chronic disability.  
The Veteran's current medical treatment is not for 
pericarditis but rather for a set of heart problems featuring 
arrhythmia and the installation of a pacemaker in January 
2002.  While recent medical reports indicate a history of 
pericarditis, a February 2003 report from a private 
cardiologist indicates that "no evidence of active 
pericardial disease is seen."  To the extent that the 
Veteran suffers from other heart-related diagnoses that are 
presently being treated, there is no indication in the record 
of such treatment until many years after discharge, although 
the Veteran did receive medical treatment for other concerns 
over this time.  A May 2003 letter from a private 
cardiologist, summarizing the Veteran's cardiology treatment 
for the purposes of this claim, indicates that the Veteran 
was first seen in that office in September 2001 for signs of 
cardiac arrhythmias.  A contemporaneous medical report from 
September 2001 confirms this as the time of his diagnosis 
with his current cardiac arrhythmias.  In his March 2003 
claim, the Veteran himself indicated that his current heart 
disability dated back only to 1999.  This lengthy period of 
over 30 years without evidence of manifestation or treatment 
for the Veteran's current heart disability, and over 6 years 
prior to treatment for any heart disability, weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).

A March 2009 VA examination report probatively evaluates the 
issue on appeal and weighs significantly against the 
Veteran's claim.  The report is probative as it was authored 
by an appropriate competent medical specialist with review of 
the claims file, pertinent medical history, and direct 
inspection of the Veteran.  The report's consideration of the 
evidence and stated rationale present a persuasive basis for 
the opinion presented.  The March 2009 VA examination report 
concludes that the Veteran's current "heart disability is 
unlikely to be caused by exposure to agent orange in 
service," further explaining that "Agent Orange does not 
cause heart disability."  An April 2009 addendum to the 
March 2009 report expands that discussion to expressly state 
that, based upon consideration of all the evidence and 
medical history in the claims file together with the 
pertinent current details and diagnoses under consideration, 
"it is unlikely for hypertension and sinus bradycardia to be 
related [to] service from 42 years ago."  The examiner's 
consideration of the complete documented medical history, in-
service and post-service, as well as discussion of the 
timeline of onset of disease present an adequate and 
persuasive rationale for the competent medical conclusion.  
Thus, the March and April 2009 VA examination reports weigh 
significantly against the Veteran's claim of entitlement to 
service connection for heart disability.

The Veteran has suggested in his testimony that a specific 
cardiologist believes that his current heart disability is 
related to his exposure to Agent Orange in Vietnam.  However, 
the record contains no statement to this effect from any 
medical professional.  Significantly, the May 2003 letter to 
VA summarizing the Veteran's condition and cardiology 
treatment history for the purposes of this claim was authored 
by the specific cardiologist identified by the Veteran; 
however, the letter makes no suggestion of any nexus between 
the heart disability and service.  Without recorded evidence 
of a medical opinion to this effect, service-connection on a 
direct basis cannot be warranted in this case.

The Board is thus presented with an evidentiary record which 
weighs against a finding of service connection for the 
Veteran's heart disability.  The record shows that the 
disease did not manifest during service or for many years 
after discharge, and the probative competent evidence 
indicates that the Veteran's current heart problems are 
unlikely to be causally linked to service which took place 
many years prior to diagnosis.

The Board acknowledges that the Veteran himself is asserting 
that his current heart problems are causally linked to his 
service.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has carefully 
considered the Veteran's testimony.  In this case, however, 
the competent medical evidence offering detailed specialized 
determinations pertinent to the essential medical questions 
in this case are the most probative evidence with regard to 
evaluating the etiology of the disability on appeal.  The lay 
testimony considered together with the probative medical 
evidence clinically evaluating the Veteran's cardiovascular 
health and the etiology of the pertinent disabilities shows 
that service connection is not warranted in this case.  The 
preponderance of the most probative evidence weighs against 
service connection.

Because the competent evidence shows that there is no causal 
link between the Veteran's heart disability and the Veteran's 
service, and because of the length of time following service 
prior to any medical evidence of pertinent heart problems, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a heart 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
Accepting that the Veteran currently suffers from hearing 
loss disability, the Board turns its attention to the 
question of whether the Veteran's current hearing loss is 
causally linked to his service.  

The Veteran has repeatedly expressed his contention, 
including during his July 2005 hearing testimony, that his 
hearing loss is due to in-service exposure to acoustic 
trauma.  In particular, the Veteran recalls a training 
incident in which a weapon was recklessly fired too near to 
the Veteran's left ear, resulting in ringing in his ears for 
a few days.  The Veteran testified that he did not seek any 
treatment for this incident, and has not indicated that he 
ever sought treatment for hearing loss or tinnitus during 
service.  Furthermore, the Veteran testified that the first 
time he ever received treatment for hearing loss was "in the 
late '80s, early '90s."

Accordingly, the record provides no indication that the 
Veteran sought any treatment or diagnosis regarding any 
hearing loss during service or for many years after 
discharge.  Importantly, the record reflects that the Veteran 
underwent an audiological evaluation as part of his August 
1966 separation examination.  The results of this 
audiological evaluation show no hearing loss at all; '0' 
decibel thresholds were recorded for every frequency tested 
in both ears.  The Veteran's ears were noted to be clinically 
normal and no pertinent defects were indicated.  Moreover, 
the medical history questionnaire associated with the August 
1966 separation examination report, which is signed by the 
Veteran, shows that the Veteran expressly denied having ever 
experienced hearing loss or any ear trouble at that time.  
Thus, this separation examination report strongly suggests 
that the Veteran's in-service experiences up until discharge, 
including any noise exposure causing acoustic trauma, had not 
resulted in any chronic hearing loss.  This report must be 
accorded significant probative weight as this is a 
contemporaneous report reflecting the findings of a competent 
medical examination and the Veteran's own impressions 
concerning the condition of his hearing and ears at the end 
of his active service.

Thus, the Veteran's service treatment records show no hearing 
loss disability nor any decline in the quality of the 
Veteran's hearing over the duration of his active service.  
There is no objective evidence that hearing loss manifested 
during the Veteran's active service nor is there any record 
of the Veteran reporting any pertinent problems during active 
service.  In his July 2005 hearing testimony, the Veteran 
himself indicated that he did not receive treatment for any 
hearing loss prior to the late 1980's and the record, 
consistent with this testimony, shows no medical indication 
of any decreased hearing earlier than the mid to late 1980's.

Unfortunately, there is no contemporaneous evidence of 
complaints or treatment related to any hearing loss for many 
years after the Veteran's discharge from service.  There is 
no contemporaneous suggestion in the record that hearing loss 
manifested to a compensable degree within the presumptive one 
year period following discharge from service.  This lengthy 
period of so many years without evidence of treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  Thus, in order for service connection for 
the Veteran's current hearing loss to be warranted, there 
must be a showing that the hearing loss was caused by service 
despite not having manifested during service or for many 
years thereafter.  In this regard, however, there is no 
competent medical opinion of record that suggests such a 
conclusion.

A March 2009 VA examination report probatively evaluates the 
issue on appeal and weighs significantly against the 
Veteran's claim.  The report is probative as it was authored 
by an appropriate competent medical specialist with review of 
the claims file, pertinent medical history, and direct 
inspection of the Veteran.  The report's consideration of the 
evidence and stated rationale present a persuasive basis for 
the opinion presented.  The March 2009 VA examination report 
concludes that the Veteran's current "hearing loss IS LESS 
LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A 
RESULT OF military noise exposure."  The March 2009 report 
acknowledges the Veteran's description of his history of 
hearing loss, which the Veteran described as beginning "in 
the late 1960's ... just after he left service."  The examiner 
also expressly contemplated the Veteran's account of in-
service noise exposure and post-service noise exposure.  
Significantly, the examiner cited from review of the evidence 
that "the first complaint of hearing loss is found in the 
record for 1986" and that contemporaneous test results show 
the Veteran had "[n]ormal hearing at separation in 1966."  
The examiner's conclusion that the current hearing loss 
disability is unlikely related to service is persuasive and 
well-supported in light of the factual basis cited in the 
report's discussion of the matter.  The examiner's 
consideration of the complete documented medical history, in-
service and post-service, as well as discussion of the 
timeline of onset of disease present an adequate and 
persuasive rationale for the competent medical conclusion.  
Thus, the March 2009 VA examination report weighs 
significantly against the Veteran's claim of entitlement to 
service connection for hearing loss.

The Board acknowledges that the Veteran himself is asserting 
that his current hearing loss problems are causally linked to 
his service.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has carefully 
considered the Veteran's testimony.  In this case, however, 
the competent medical evidence offering detailed specialized 
determinations pertinent to the essential medical questions 
in this case are the most probative evidence with regard to 
evaluating the etiology of the disability on appeal.  The lay 
testimony considered together with the probative medical 
evidence clinically evaluating the Veteran's hearing and the 
etiology of the pertinent disability shows that service 
connection is not warranted in this case.  The preponderance 
of the most probative evidence weighs against service 
connection.

To summarize, the Board is unable to find that service 
connection for hearing loss is warranted in this case.  Even 
accepting the Veteran's account of his in-service noise 
exposure, the evidence weighs against finding that the 
Veteran suffered chronic hearing loss during service or that 
his current hearing loss is otherwise causally connected to 
service.  The record is silent as to any contemporaneous 
complaints for hearing loss for decades after discharge from 
service, and the Veteran has denied seeking any undocumented 
treatment during this period of time.  The competent medical 
evidence weighs probatively against finding any nexus between 
the Veteran's period of active duty service and his current 
hearing loss.  With consideration of the entire record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


